DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: the steps of positioning the trench cross-section baseline setting device horizontally (S1100); forming a laser marker 3 on a trench 1 section (S1200); fixing pins 7 to the laser marker 3 and connecting between pin 7 and pin 7 with a thread 3 to set a grid (S1300); photographing an image transmitting the image to a trench stratum analysis server 300 (S1400); and correcting the transmitted image (S1500) in claim 7; the steps of 25receiving a fault image photographed (S1510); calculating an inclination of the trench 1 to correct the fault image (S1520) 5; selecting a plurality of reference pixels in a grid unit (S1540); selecting a similar range of the reference pixels in 10a grid unit (S1550); selecting one representative pixel from the plurality of reference pixel; editing the fault image with the representative pixel corresponding: to the respective stratums for each stratum 15(S1570); preparing a stratum map of a trench cross-section structure (S1580) in claim 8; the step of selecting one representative pixel from the plurality of reference pixels for each stratum (31560), a series of colors are sequentially corresponded in a chronological order of the 25stratums in claim 9; 28the step of selecting one 5representative pixel from the plurality of reference pixels for each stratum (31560) , a series of colors are sequentially corresponded in the order of density of representative minerals of the stratums in claim 9; the steps of receiving a fault image photographed by a grid 15photographing part 110 (S1510); calculating an inclination of the trench 1 to correct the fault image at a trench cross-section image correcting part 320 (S1520); 20connecting the fault images corrected in a grid unit at a trench cross-section stratum map preparing part 330 (S1530); selecting a plurality of reference pixels in a grid unit at the trench cross-section stratum map preparing part 25330 (31540); 29selecting a similar range of the reference pixels n a grid unit at the trench cross-section stratum man preparing part 330 (S1550); selecting one representative pixel from the plurality 5ofreference pixels for each stratum at the trench cross-section stratum map preparing part 330 (S1560); editing the fault image with the representative pixel corresponding to the respective stratums for each stratum at the trench cross- section stratum map preparing part 330 10(51570 ); and preparing a stratum map of a trench cross-section structure at the trench cross-section stratum map preparing part 330 (51530) in claim 11
The corresponding structures are identified in the specification as follow:
page 19, lines 7-page 20, line 18 and figure 9, for positioning the trench cross-section baseline setting device horizontally (S1100); forming a laser marker 3 on a trench 1 section (S1200); fixing pins 7 to the laser marker 3 and connecting between pin 7 and pin 7 with a thread 3 to set a grid (S1300); photographing an image transmitting the image to a trench stratum analysis server 300 (S1400); and correcting the transmitted image (S1500); 
page 18, line 15-page 19, line 6 for the steps of 25receiving a fault image photographed (S1510); calculating an inclination of the trench 1 to correct the fault image (S1520)5; selecting a plurality of reference pixels in a grid unit (S1540); selecting a similar range of the reference pixels in 10a grid unit (S1550); selecting one representative pixel from the plurality of reference pixel; editing the fault irmage with the representative pixel correspondina: to the respective stratums for each stratum 15(S1570); preparing a stratum map of a trench cross-section structure (S1580);
page 22, lines 15-19 for the step of selecting one representative pixel from the plurality of reference pixels for each stratum (31560), a series of colors are sequentially corresponded in a chronological order of the 25stratums;
page 18, line 15-page 19, line 6 for the steps of receiving a fault image photographed by a grid 15photographing part 110 (S1510); calculating an inclination of the trench 1 to correct the fault image at a trench cross-section image correcting part 320 (S1520); 20connecting the fault images corrected in a grid unit at a trench cross-section stratum map preparing part 330 (S1530); selecting a plurality of reference pixels in a grid unit at the trench cross-section stratum map preparing part 25330 (S1540); 29selecting a similar range of the reference pixels n a grid unit at the trench cross-section stratum man preparing part 330 (S1550);  
page 22 for selecting one representative pixel from the plurality 5ofreference pixels for each stratum at the trench cross-section stratum map preparing part 330 (S1560); editing the fault image with the representative pixel corresponding to the respective stratums for each stratum at the trench cross- section stratum map preparing part 330 10(S1570); and preparing a stratum map of a trench cross-section structure at the trench cross-section stratum map preparing part 330 (S1530).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 11 defines a computer-readable recording medium storing a program embodying functional descriptive material (the specification discloses a program, page 20, lines 19-22).  However, the claim does not define a computer-readable medium or memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  That is, the scope of the presently claimed a computer-readable recording medium storing a program can range from paper on which the program is written, to a program simply contemplated and memorized by a person.  The examiner suggests amending the claim to embody the program on “computer-readable medium” or equivalent in order to make the claim statutory.   Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohshima (US 20200175666 A1) in view of Seong-Yong Bae (KR 10-1765899 Bl) (hereafter “Bae”, the rejection is relied on the provided English translation of Bae).
Regarding claim 1, Ohshima discloses a trench cross-section baseline setting device (figs. 1A, 1B, and 12-15) comprising: 
a trench baseline setting body part 10 for setting a trench cross -section baseline (1 of figs. 1A and 12, [0067] The non-prism method may be used for an object of survey that is a wall surface 201 of a structure, such as a bridge, a dam, a building, a tunnel, a steel frame, a road, a train, an airplane, a power transmission line, or an ancient tomb), 
wherein the trench baseline setting body part 100 has a sensor part 10 at the center thereof (6, 14, 31, and 32 of fig. 12), three laser light source parts 30 (16 of fig. 12, three laser beams to three points P1-P3 of fig. 21, [0214]) and 
a grid photographing part 110’ (7 and 14 of fig. 2), respectively, on the side surfaces thereof (300 and 301 of fig. 1B, [0067] The non-prism method may be used for an object of survey that is a wall surface 201 of a structure, such as a bridge, a dam, a building, a tunnel, a steel frame, a road, a train, an airplane, a power transmission line, or an ancient tomb); 
a baseline setting tripod support part 200 which is rotatably coupled to the trench baseline setting body part 100 ([0135] The base plate 3 is to be fixed to a tripod. The base plate 3 may be fixed to the upper end of tripod legs with screws or others fastener) and has 
a posture adjusting part 230 ([0230] FIG. 24 is a diagram for illustrating the rotation range of the survey instrument 1 about the horizontal axis. The rotation of the vertical-angle driving portion 17 of the survey instrument 1 about the horizontal axis O2 is controlled as follows); and 
a trench stratum analysis server 300 for receiving a fault image photographed by the grid photographing part 110' of the trench baseline setting body part 100 to prepare a stratum map of a trench cross-section structure (50 of fig. 1A and 13, 51d and 51e of fig. 13, [0004] calculate defect data from the camera and correct the defect data, [0182, 0183]).  
It is noted that Ohsima is silent about two horizontal parts 20 orthogonal to each other on the upper surface thereof, a height adjusting part 250.
However, Bae discloses two horizontal parts 20 orthogonal to each other on the upper surface thereof (wherein two horizontality checking means (1000) perpendicular to each other are arranged on the upper surface of a cover (650) of the local displacement measurement device for bridges, see paragraphs 6 and 7 of page 11 and figure 4); 
a height adjusting part 250 (wherein a tripod (100) supporting the cover of the local displacement measurement device for bridges includes height-adjustable legs (121, 122), see paragraph [0121] and figure 1).
Taking the teachings of Ohshima and Bae together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two horizontal parts and height adjusting part of Bae into the trench arrangement device of Ohshima to accurately obtain the fault data before correction and the fault data after correction. This increases the accuracy of the correction data.
Regarding claim 2, Ohshima further discloses the trench cross-section baseline setting device of claim I, wherein the sensor part 10 of the trench baseline setting body part 100 includes an interface part 110 (20 of fig. 12), a direction measuring part 130 (13 of fig. 12), a horizontal hoovering part 140 (15, 21, and 23 of fig. 12), and an altitude measuring part 150 (32 of fig. 12, vertical angle measuring portion).  
Regarding claim 3, Ohshima further discloses the trench cross-section baseline setting device of claim 2, wherein the laser light source part 30 of the trench baseline setting body part 100 operates only when the measured value of the horizontal hovering part 140 of the sensor part 10 is 0° (0° of fig. 24)
Regarding claim 4, Ohshima further discloses the trench cross-section baseline setting device of claim 2, wherein the posture adjusting part 230 of the baseline setting tripod support part 200 controls the posture so that the measured value of the horizontal hovering part 140 of the sensor part 10 of the trench baseline setting body part 100 is 0° (0° of fig. 24)
Regarding claim 5, Ohshima modified by Bae discloses the trench cross-section baseline setting device of claim 1, Bae further teaches wherein the height adjusting part 250 of the baseline setting tripod support part 200 adjusts the height stepwise in response to a set grid interval (adjusting the legs of a tripod in length to make the device level and adjust to a desired height, see paragraphs 3 and 5 of page 13, 122 and 410 of figure 6).  
Regarding claim 6, Ohshima further teaches the trench cross-section baseline setting device of claim 1, wherein the trench stratum analysis server 300 includes a trench cross-section image communicating part 310 (55 of fig. 13), a trench cross-section image correcting part 320 (51 and 51e of fig. 13, [0180]), and a trench cross-section stratum map preparing part 330 ([0183] a correction target 300).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohshima (US 20200175666 A1) in view of JIN, Kwang Min et al., Study on Developing Characteristics of Bophi Vum Chromite Mineralized Zone in the Northwestern Myanmar based on the Trench Survey, Journal of the Geological Society of Korea, April 2014, vol. 50, no. 2, pp. 293-307. (hereafter “Jin”) (the rejection is relied on the provided English translation of Jin)
Regarding claim 7, Ohshima further discloses a trench cross-section analysis method using a trench cross-section baseline setting device (1 of fig. 1B and 12), the method comprising the steps of: 
positioning the trench cross-section baseline setting device horizontally (S1100) (1 of figs. 1 and 21); 
forming a laser marker 3 on a trench 1 section ([0066 and 0137] survey marker) with a laser light source part 30 of the trench cross-section baseline setting device (S12 00) (300 and 301 of fig. 1, [0067]);
photographing an image of the trench 1 section using a grid photographing part 110' (1, 201, 300, 301, and 401 of fig. 1B, see 7 and 14 of fig. 12) and transmitting the image to a trench stratum analysis server 300 (S1400) (50 of figs. 12 and 13); 
and correcting the transmitted image at the trench stratum analysis server 300 to prepare a stratum map of a trench 1 section structure (S1500) (51, 51d, and 51e of fig. 13, [0180-0183]) .  
Jin teaches fixing pins 7 to the laser marker 3 and connecting between pin 7 and pin 7 with a thread 3 to set a grid (S1300) (see last paragraph of page 19, To analyze 3-dimensional relationship between the rock floor and geographical feature structure, a grid was set (Fig. 8d) at 2 m intervals on the trench section, and sectional photography and precision sketch work were performed using a digital camera (Fig. 10).
 Taking the teachings of Ohshima and Bae together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grid of Jin into the system of Ohshima to provide a precision survey on the trench section.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Un-Sang Yoon et al. (KR 10-2011-0127517 A) (hereafter “Yoon”) in view of Seong-Yong Bae (KR 10-1765899 Bl) (hereafter “Bae”) and KIM, Yeong Seok et al., Estimated Earthquake Magnitude from the Yugye Fault Displacement on a Trench Section, Journal of the Geological Society of Korea, March 2006, vol. 42, no. 1, pp. 79-94 (hereafter “Kim”). Note: the rejection is relied on the English translation of Yoon, Bae, and Kim.
Regarding claim 1, Yoon discloses a trench cross- section baseline setting device (= the device for geological investigation of a large-scale foundation; see paragraph [0018]) comprising: 
a trench baseline setting body part 10 for setting a trench cross-section base line, wherein the trench baseline setting body part 100 has a sensor part 10 at the center thereof  and three laser light source parts 30 and a grid photographing part 110, respectively, on the side surfaces thereof (= the laser scanner (10) including a head member (11) comprising a light-emitting unit (12) for emitting laser beams, a light-receiving unit (14) for receiving reflected laser beams, and a digital camera (15) for capturing an inner surface image of a tunnel) (see paragraphs [0018] and [0027]-[0030] and figure 2); 
a baseline setting tripod support part 200 which is rotatably coupled to the trench baseline setting body part 100 and has a posture adjusting part 230 (= the rotation device (16) for supporting the laser scanner (10) such that the scanner is rotatable in the horizontal direction and vertical direction, and the tripod (19) on which the rotation device (16) is installed) (see paragraphs [0031]-[0032] and figure 3); and 
a trench stratum analysis server 300 for receiving an image photographed by the photographing part 110' of the trench baseline setting body part 100 to prepare a stratum map of a trench cross-section structure (= the computer (30) which receives a captured image from the digital camera (15) of the laser scanner (10) and produces a cross-section profile of a corresponding fault) (see paragraphs [0021], [0030], [0054], [0062]-[0063], [0067] and [0076] and figures 2-3).
Yoon is silent about 
(A) two horizontal parts 20 orthogonal to each other on the upper surface thereof; 
(B) the image capturing unit is a grid image capturing unit, and the trench strata analysis server receives a captured fault image from the grid image capturing unit; and 
(C) the reference line arrangement tripod unit includes a height adjustment unit. 
However, BAE discloses (A) two horizontal parts 20 orthogonal to each other on the upper surface thereof (wherein two horizontality checking means (1000) perpendicular to each other are arranged on the upper surface of a cover (650) of the local displacement measurement device for bridges, see paragraphs 6 and 7 of page 11 and figure 4); 
KIM discloses (B) the image capturing unit is a grid image capturing unit, and the trench strata analysis server receives a captured fault image from the grid image capturing unit (wherein a digital camera captures images of a trench face to which a grid has been applied, to take high-resolution pictures, and a computer composites the pictures together, see page 17-22, section 4.2.1 and 4.2.2); and 
BAE discloses (C) the reference line arrangement tripod unit includes a height adjustment unit (wherein a tripod (100) supporting the cover of the local displacement measurement device for bridges includes height-adjustable legs (121, 122), see paragraph [0121] and figure 1).
	Taking the teachings of YOON, BAE, and KIM together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal checking means and the extended tripod of BAE and the trench grid captured by the camera of KIM into the trench arrangement device of YOON to provide the improved measurement product quality.
Regarding claim 5, YOON modified by BAE discloses the trench cross-section baseline setting device of claim 1, BAE further discloses wherein the height adjusting part 250 of the baseline setting tripod support part 200 adjusts the height stepwise in response to a set grid interval. (adjusting the legs of a tripod in length to make the device level and adjust to a desired height, see paragraphs 3 and 5 of page 13, 122 and 410 of figure 6)
Regarding claim 6, YOON modified by BAE discloses the trench cross-section baseline setting device of claim 1, YOON further discloses wherein the trench stratum analysis server 300 includes a trench cross-section image communicating part 310, a trench cross-section image correcting part 320, and a trench cross-section stratum map preparing part 330, (wherein the computer receives a captured image from the digital camera of the laser scanner, enhances the image by using a predetermined camera image enhancement value, and produces a cross-section profile of a corresponding fault from the image, see paragraphs [0021], [0030], [0054], [0057], [0062]-[0063], [0067]),

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Un-Sang Yoon et al. (KR 10-2011-0127517 A) (hereafter “Yoon”) in view of Seong-Yong Bae (KR 10-1765899 Bl) (hereafter “Bae”) and KIM, Yeong Seok et al., Estimated Earthquake Magnitude from the Yugye Fault Displacement on a Trench Section, Journal of the Geological Society of Korea, March 2006, vol. 42, no. 1, pp. 79-94 (hereafter “Kim”) as applied to claim 1, and further in view of  Jae-Heyon Joeng (KR 10-2015-0093340 A) (here after “JEONG”). Note: the rejection is relied on the English translation of Yoon, Bae, Kim, and Jeong.
Regarding Claim 2, YOON further wherein the sensor part 10 of the trench baseline setting body part 100 includes an interface part 110 (the light-receiving unit of the laser scanner, the computer receives data obtained from light received by the light-receiving unit (see paragraph [0021]), 
BAE further discloses a direction measuring part 130 (wherein the sensor (900) includes a sensing unit (943) having an electric wire (920) extending therefrom, to transmit through the wire the degree of local displacement of a bridge measured by the annular displacement gauge (940); see paragraphs 2, 3, and 5 of page 16 and figure 8).
It is noted that the combination of YOON, BAE, and KIM is silent a about a horizontal hoovering part 140 and an altitude measuring part 150.
JEONG further discloses a horizontal hoovering part 140 and an altitude measuring part 150 (the rangefinder using laser comprises a body unit (10), a tilt angle sensor unit (120) for measuring a tile angle of the body unit (10) with respect to the horizontal line, and a geomagnetic sensor (130) for measuring an azimuth from the body unit (10), see paragraphs 8 and 9 of page 5 and paragraphs 1 and 2 of  page 6, claim 1, and figure 8).
Taking the teachings of YOON, BAE, and KIM, and JEONG together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal hoovering part of JEONG into the combined trench setting device of YOON, BAE, and KIM to provide the distance meter using the laser which can be quick and accurately measure the distance to the target in the current position and improve the convenience of the user.
Regarding Claim 3, YOON further teaches wherein the laser light source unit of the trench reference line arrangement body unit is operated only (wherein, after installed in parallel to the ground, the laser scanner carries out a laser scanning step, a digital image capturing step, an image producing step, a data generating step, etc.; see paragraphs [0044]-[0076] and figure 1). 
BAE discloses when a value measured by the level hovering unit of the sensor unit is 0° (wherein the sensor measures and transmits the degree of local displacement of a bridge after the horizontality of the sensor rod is determined by the horizontality checking means, see paragraphs 5-8 and 11 of page 13 and figure 8). 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Un-Sang Yoon et al. (KR 10-2011-0127517 A) (hereafter “Yoon”) in view of Seong-Yong Bae (KR 10-1765899 Bl) (hereafter “Bae”) and KIM, Yeong Seok et al., Estimated Earthquake Magnitude from the Yugye Fault Displacement on a Trench Section, Journal of the Geological Society of Korea, March 2006, vol. 42, no. 1, pp. 79-94 (hereafter “Kim”) as applied to claim 1, and further in view of Ishida et al. (US 20160010987 A1) (hereafter “Ishida”). Note: the rejection is relied on the English translation of Yoon, Bae, and Kim).
Regarding Claim 2, YOON further wherein the sensor part 10 of the trench baseline setting body part 100 includes an interface part 110 (the light-receiving unit of the laser scanner, the computer receives data obtained from light received by the light-receiving unit (see paragraph [0021]). 
BAE further discloses a direction measuring part 130 (wherein the sensor (900) includes a sensing unit (943) having an electric wire (920) extending therefrom, to transmit through the wire the degree of local displacement of a bridge measured by the annular displacement gauge (940); see paragraphs 2, 3, and 5 of page 16 and figure 8).
The combination of YOON, BAE, and KIM is silent about a horizontal hoovering part 140, and an altitude measuring part 150.
Ishida teaches a survey device comprises a direction measuring part 130 (11 of figure 2), a horizontal hoovering part 140 (16 of figure 2, [0053]), and an altitude measuring part 150 (18 of fig. 2, [0041] and [0049], and figure 3).
Taking the teachings of YOON, BAE, KIM, and Ishida together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal hoovering part and altitude measuring part of Ishida into the trench setting device of YOON, BAE, and KIM for decreasing a calibration error of a horizontal angle because the accuracy of the horizontal angle is important in the true surveying.
Regarding claim 4, YOON modified by Ishida teaches the trench cross-section baseline setting device of claim 2, Ishida further teaches wherein the posture adjusting part 230 of the baseline setting tripod support part 200 (see BAE, figure 6) controls posture so that the measured value of the horizontal hovering part 140 of the sensor part 10 of the trench baseline setting body part 100 is 0° (16 of figure 2, a measured horizontal angle is 0°).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Un-Sang Yoon et al. (KR 10-2011-0127517 A) (hereafter “Yoon”) in view of KIM, Yeong Seok et al., Estimated Earthquake Magnitude from the Yugye Fault Displacement on a Trench Section, Journal of the Geological Society of Korea, March 2006, vol. 42, no. 1, pp. 79-94 (hereafter “Kim”). Note: the rejection is relied on the English translation of Yoon and Kim.
Regarding Claim 7, YOON discloses a trench cross-section analysis method using a trench cross-section baseline setting device (the method for geological investigation of a large-scale foundation, see paragraph [0018]), the method comprising the steps of: 
positioning the trench cross-section baseline setting device horizontally (S1100) (the step of installing a laser scanner in parallel to the ground, see paragraph [0044]); forming a laser marker 3 on a trench 1 section with a laser light source part 30 of the trench cross-section baseline setting device (812 00) (the step of installing multiple reference points in the process of pit excavation, see paragraphs [0034]-[0037]); 
capturing an image of the trench face by means of an image capturing unit, and transmitting the image to a trench strata analysis server
photographing an image of the trench 1 section using a grid photographing part 110' and transmitting the image to a trench stratum analysis server 300 (S1400) (the step of capturing an image by photographing an inner surface of a tunnel by means of a digital camera of the laser scanner, and transmitting the captured image to a computer, see paragraphs [0021] and [0054]); and 
correcting the transmitted image at the trench stratum analysis server 300 to prepare a stratum map of a trench 1 section structure (S1500) (the step of the computer receiving the captured image from the digital camera of the laser scanner, enhancing the received image, and producing a cross-section profile of a corresponding fault, see paragraphs [0021], [0030], [0054], [0057], [0062]-[0063], [0067], and [0076]). 
However, YOON is silent about fixing pins 7 to the laser marker 3 and connecting between pin 7 and pin 7 with a thread 3 to set a grid (S1300);  
KIM discloses fixing pins 7 to the laser marker 3 and connecting between pin 7 and pin 7 with a thread 3 to set a grid (S1300) (wherein a grid is installed on a trench face by using a rope, a digital camera captures images of the trench face to which the grid has been applied, to take high-resolution pictures, and a computer composites the pictures together, see page 9).
Since YOON and KIM are similar in that geological measurement is performed in a particular site by means of a sensor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grid pins of KIM into the trench setting device of YOON to precisely measure the trench cross-section with the laser marker grids. 

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach a trench cross-section baseline setting device executes the steps of: receiving a fault image photographed by a grid photographing part 110 at a trench cross-section image communication part 310 (S1510) ; calculating an inclination of the trench to correct the fault image at a trench cross-section image correcting part 320 (S1520); connecting the fault images corrected in a grid unit at a trench cross-section stratum map preparing part 330; selecting a plurality of reference pixels in a grid unit at the trench cross-section stratum map preparing part 330 (S1540); selecting a similar range of the reference pixels n a grid unit at the trench cross-section stratum man preparing part 330 (S1550) ; selecting one representative pixel from the plurality reference pixels for each stratum at the trench cross- section stratum map preparing part 330 (S1560); editing the fault image with the representative pixel corresponding to the respective stratums for each stratum at the trench cross-section stratum map repairing part 330 (S51570 ) ; and preparing a stratum map of a trench cross-section structure at the trench cross-section stratum map preparing part 330 (S1530).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Norman et al. (US 20030016344 A1) discloses Track And Field Measuring Apparatus And Method.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/
Primary Examiner, Art Unit 2425